EXHIBIT23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Employee Equity Award Agreement with Elijio V. Serrano of our reports dated February 29, 2012, with respect to the consolidated financial statements of TETRA Technologies, Inc. and the effectiveness of internal control over financial reporting of TETRA Technologies, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2011, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Houston, Texas August 1, 2012
